Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for a title of the disclosure.
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title of the disclosure is objected to because, as a result of the applicant making an election to the claims relating to the device and withdrawing the claims relating to the method in response to the restriction requirement, the title became no longer technically accurate claiming a device and a method. The following title is suggested: COLUMN-BASED DEVICE FOR RETRIEVAL OF RARE CELLS BASED ON SIZE, AND USES THEREOF.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “filtering means housed within the sleeve insert, comprising a sieve…” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim 1 reciting “sealing means” has been interpreted to invoke 112(f) as a mean plus function limitation because of the combination of a non-structural term “means” and functional language “sealing” without reciting sufficient structure to achieve the function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses in [028] that the “sealing means” is “two O-rings acting as the sealing means”. Accordingly, this means-plus-function language invokes a 35 U.S.C. 112, sixth paragraph limitation (see MPEP § 2181). The language in claim 1 will be interpreted as requiring the disclosed structure in [028], or equivalents.
If applicant does not intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 61 and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desitter et al. (“A New Device for Rapid Isolation by Size and Characterization of Rare Circulating Tumor Cells”, 2011; hereinafter Desitter) as cited in IDS.
Note: circulating tumor cells will be abbreviated as CTCs hereinafter
Regarding claim 66, Desitter teaches a filtration device “in order to isolate CTCs by size” (reads on instantly claimed apparatus for capturing and retrieving a cell from a sample”) (Materials and Methods, Devices and buffers, Page 428; Figure 1) comprising:
a filtration tank with an inlet and outlet (reads on instantly claimed inner chamber) (Materials and Methods, Devices and buffers, Page 428; Figure 1A);
a perforated plug disposed within the filtration tank adjacent to the outlet of the filtration tank (Figure 1A, part of the filtration tank);
a capsule-filter with an opening at one end and one opening at a second end; (reads on instantly claimed sleeve insert) (Materials and Methods, Devices and buffers, Page 428; Figure 1Ba, Capsule/Filter) the capsule-filter comprising a tapered channel at one end and disposed within the filtration tank with its second end adjacent to the perforated plug;
a filtering means comprising a microporous membrane filter (Materials and Methods, Devices and buffers, Page 428; Figure 1B, the filter is housed within Capsule/Filter) and O-ring sandwiching the filter as sealing means (Materials and Methods, Fluorescence in situ hybridization, Page 430; Figure 1A, O-ring).

    PNG
    media_image1.png
    767
    575
    media_image1.png
    Greyscale

Modified Figure 1Ba of Desitter

    PNG
    media_image2.png
    261
    288
    media_image2.png
    Greyscale

Modified Figure 1Bd of Desitter
Regarding claim 66, Desitter teaches the invention discussed above in claim 61. Desitter teaches the filter’s “circular pores” are calibrated to be “                        
                            7.5
                            ±
                            0.36
                             
                            μ
                            m
                        
                     or                         
                            6.5
                            ±
                            0.33
                             
                            μ
                            m
                        
                     for isolation of fixed or live cells, respectively” (Materials and Methods, Page 428).

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Desitter in view of Zheng et al. (“3D microfilter device for viable circulating tumor cell (CTC) enrichment from blood”, 2011; hereinafter Zheng). Desitter teach the invention as discussed above in claim 61. However, Desitter does not teach an apparatus comprising two or more columns. 
Zheng discloses a microfilter device for viable circulating tumor cell (CTC) enrichment from blood. Zheng teaches that multiple of the same devices can be used (3. Results and discussion, 3.1 Cell capture efficiency, Page 7).
Desitter and Zheng are both considered to be analogous to the claimed invention because they are in the same field of microfilter for cell samples. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have duplicates the filtration tanks (claimed “columns”). Dividing large volume of blood sample into multiples of the same filtration tank reduce the chance of clogging unlike processing the same volume of the blood into a single filtration tank while increasing cell capture efficiency (Zheng, 3. Results and discussion, 3.1 Cell capture efficiency, Page 7).
Claim 63 and 64 is rejected under 35 U.S.C. 103 as being unpatentable over Desitter in view of Tang et al. (“Microfluidic device with integrated microfilter of conical-shaped holes for high efficiency and high purity capture of circulating tumor cells”, 2014; hereinafter Tang).
Regarding claim 63, Desitter teaches the invention discussed above in claim 61. However, Desitter does not teach that the second end of a filtration tank is adapted for connection to one or more pumps.
Tang teaches a microfluidic device for CTCs. The device comprises a syringe pump for “constant pulling speed” (reads on instantly claimed function of controlling flow rate of the sample) (Figure 1a and 1b, syringe pump). Sample is loaded at the inlet (Figure 1a, inlet 1) of the sample reservoir (interpreted as the “column”) and collected from the outlet (Figure 1a, outlet 2) where the syringe pump is located. 
Desitter and Tang are both considered to be analogous to the claimed invention because they are in the same field of microfilter for cell samples. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Desitter to incorporate the pump of Tang to derive a filter column with a syringe pump. Incorporating a pump into the device gives the device greater versatility and expanded the range of the type of cancer cells this device can operate upon. Since different type of cancer/tumors cells have different density and size, which requires specialized/individualized flow rate in order to maximize cell capture (Tang, Flow rate and cell density dependencies and Cell type and hole size dependencies, Page 3). 

    PNG
    media_image3.png
    557
    644
    media_image3.png
    Greyscale

Modified Figure 1 of Tang
Regarding claim 64, Desitter in view of Tang (hereinafter modified Desitter) teaches the invention discussed above in claim 63. Tang discloses that the flow rate of the pump ranges from 0.2 to 0.5 mL/min (Tang, Cell type and hole size dependencies, Page 3). 
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Desitter in view of Li et al. (US 20130122539 A1; hereinafter Li) as cited in IDS. Dessiter teaches the invention as discussed above in claim 61. However, Desitter does not explicitly states that the sieve is comprised of one or more of a non cell-adhesive materials.
Li teaches a microsieve (claimed filtering means) for cells and particles filtration “formed of a SU-8 photoresist material” (Abstract).
Desitter and Li are both considered to be analogous to the claimed invention because they are in the same field of microfilter for cell samples. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sieve taught by Desitter with SU-8 photoresist material. Sieve membrane using SU-8 photoresist materials have high mechanical strength, low material costs, high chemical and thermal stability; and is biocompatible with cell culture reagents and compatible for fabrication by conventional photolithographic techniques (Li, Paragraph 48). See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297, and In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY HUANG whose telephone number is (571)272-7690. The examiner can normally be reached Monday to Friday, 9:30 to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICKEY HUANG/               Examiner, Art Unit 1797                                                                                                                                                                                         
/JENNIFER WECKER/               Primary Examiner, Art Unit 1797